DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction of 5/5/2021, applicant has made an election of Invention II in the reply filed on 5/26/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1, 6-7, 10-19 and 24 are examined in the present office action, and claims 2-5, 8-9 and 20-23 have been withdrawn from further consideration as being directed to non-elected Inventions. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain thirteen sheets of figures 1-2, 3A-3D, 4A-4B, 5A-5B, 6-7, 8A-8C and 9A-9C were received on 9/26/2019.  These drawings are approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are as follow: 
a) “a collector optical device” and “an illumination optical device” as recited in claim 1;
b) “an imaging optical device” as recited in claim 10;
c) “a collimating imaging optical device” as recited in claim 13; and
d) “an optical input coupling unit” as recited in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
10.	Claims 1, 6-7, 10-19 and 24 are objected to because of the following informalities.  Appropriate correction is required.
a) The claims, in particular, claims 1 and 11, are objected to because they include reference characters, i.e., “f” as appeared on line 6 of claim 1 and “beta” as appeared on line 2 of claim 11, which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
b) The remaining claims are dependent upon the objected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1, 6-7, 10-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim recites both a board range/limitation together with a narrow range/limitation. 
Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation thereof “a first (second) scattering element defining a first (second) plane” (see claim 1 on line 3 (or line 4 for the second scattering element)), and the claim also recites that the first (second) plane is on the first (second) scattering element, see the claim on lines 7-8 and line 10 (or lines 13-14 for the second scattering element) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant should note that an (optical) element defines a plane is understood as the plane is either on the (optical) element or the plane is not on the (optical) element.
a2) Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are the element(s)/component(s) for focusing the laser light onto the first scattering element. In other words, it is unclear how a laser light is focused onto the first scattering element as recited in the feature thereof “laser light emitted … first scattering element” appeared on lines 9-10 of the claim;
a3) the claim is rejected because the feature related to “a beam cross section in the second plane” (line 16) is confusing with the feature thereof “a second beam cross section with a second dimension in the second plane on the second scattering element” (lines 12-14). Does the so-called “a beam cross section in the second plane” (line 16) refer to the “a second beam cross section” which is in the second plane as recited on lines 12-14? If it is then “a beam cross section in the second plane” (line 16) should be changed to --the second beam cross section in the second plane--, and if it is NOT then the claim is rejected under 112(a) because the disclosure does not disclose there are two beam cross section on the second scattering element.
a4) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the second scattering element in each case emits… the second plane” appeared on lines 15-16 of the claim. What does applicant mean by the mentioned feature? What “in each case” (line 15) does applicant imply here?
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by the feature thereof “the collector optical device … variably adjustable” (lines 2-3) is unclear. It is unclear how a collector optical device having at least two lenses can permit a variance/changeability of a focal length? Does applicant intend to recite that the at least two lenses are movable for the purpose of varying the focal length?
c) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
c1) It is entirely unclear where “a second illuminated field” comes from. In other words, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element(s) is/are the element(s)/component(s)/device is used to produce/emit “a second illuminated field”?
c2) the feature thereof “the illumination light” (lines 4-5) lacks a proper antecedent basis. Applicant should note that while the base claim 1 recites an illumination light on line 15; however, the illumination light recited on line 15 is the light emitted from the second scattering element while the so-called “illumination light” appeared on lines 4-5 of claim 17 is the light combined from the first and second illuminated fields which are coupled via the optical input coupling element.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1, 6, 10-11, 15-16 and 24, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (US Publication No. 2008/0079904).
Bartlett discloses an illuminating system for use in an optical device.
Regarding to the present claim 1, the illumination system as described in paragraphs [0031]-[0033], [0041]-[0042] and [0047]-[0048] and shown in fig. 8 comprises the following features:
a) a laser source (102) for emitting laser light beam (104);
b) a first scattering element (148) defining a first plane which is on the first scattering element; 
c) a converging lens (126) for focusing laser light beam emitted from the laser source onto the first plane on the first scattering element;
d) a second scattering element (158) defining a second plane which is on the second scattering element; 
e) a collector optical device (156) arranged between the first scattering element (148) and the second scattering element (158) wherein the collector optical element comprises a lens which has a first focal length and a first focus which first focus of the lens lies in the first plane on the first scattering element;
f) the laser light beam (104) emitted by the laser source (102) is focused by the converging lens (126) on a first beam cross section with a first dimension in the first plane on the first scattering element wherein a scattered beam emanating from the first scattering element is imaged at infinity with a first numerical aperture by the collector optical device and produces a second beam cross section with a second dimension in the second plane on the second scattering element, wherein the second scattering element in each case emits a beam of illumination light with a second numerical aperture at each point of a beam cross section in the second plane, see paragraphs [0031]-[0035], [0041] and [0048];
g) illumination light emanating from the second scattering element (158) forms a first illuminated field, and wherein the first illuminated field is imageable into an object plane by an illumination optical device (114), see paragraph [0048]. 
Regarding to the structure of the collector optical device as recited in present claim 6, the collector optical device (156) as disclosed by Bartlett comprises a single lens.
Regarding to the imaging optical device as a finite imaging optical device disposed downstream of the second scattering device as recited in present claims 10-11, such feature is read in the illumination system provided by Bartlett in which the fly’s eyes lens (162) acting as a finite imaging optical device disposed downstream of the second scattering element (158).
Regarding to the feature related to an optical input coupling unit having an optical input coupling element located between two optical elements of the imaging optical device as recited in present claims 15-16, it is noted that the optical elements (160, 162, 114) disposed downstream the second scattering element (158) form an optical input coupling unit having three optical elements wherein an optical input coupling element (162) is located between two optical elements (160, 114) of the optical input coupling unit.
Regarding to the feature of a surgical microscope as recited on line 1 of claim 1, it is noted that such feature is just an intended use of the illuminating system and thus is not given a patentable weight. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding to the feature of the surgical microscope as recited in claim 24, line 1, it is noted that the so-called “surgical microscope” is just recited in the preamble of the claim and there is not any feature related to the surgical microscope being claimed. Applicant should note that when reading the preamble in the context of the entire claim, the recitation of “surgical microscope” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 7, 12-14 and 17-19, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Matsunobu et al (US Publication No. 2017/0343792).
The illumination system as disclosed by Bartlett does not disclose the following features: 
a) the collector optical system (126) comprises at least two lenses which is adjustable for varying the focal length as recited in present claim 7;
b) the imaging optical device is a collimating imaging optical device having telecentric on both sides as recited in present claims 12-14;
c) a second illumination system for providing a second illuminating field and an optical input coupling element for coupling the first illuminating field and the second illuminating field wherein the source of the second illumination system is a white light source or a laser source as recited in present claims 17-19.
However, a medical device such as a microscope having two illumination systems in which the first illumination system comprises laser sources, diffusing element, collector/collimating lens(es), … and the second illumination system comprises a light source, a collector/collimating lens(es) wherein the following features are provided:
a1) the collector optical system (109) comprises lenses which is/are adjustable for varying the focal length, see paragraph [0124], for example;
b1) the imaging optical device (113, 117) disposed after the diffuser (111) is a collimating imaging optical device having telecentric on both sides, see paragraphs {0127]+ and figs. 1; and
c1) a second illumination system (101, 103) for providing a second illuminating field and an optical input coupling element (115) for coupling the first illuminating field and the second illuminating field wherein the source (101) of the second illumination system is a white light source or a laser source, see paragraph [0128], for example.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the illumination system provided by Bartlett by using such an illumination system with anther illuminating system and a coupling unit for combining the illuminating fields of the two illumination systems wherein the second illuminating system and the coupling unit satisfying the features as mentioned in elements a1, b1 and c1 above to meet a particular application.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Each of the US Patent Nos. 9,594,240; 9,863,759 and 9,482,877 is cited as of interest in that each discloses an illumination system for use in an optical device wherein the illumination system comprises a light source, two diffusers, a collector system disposed between two diffusers, and an imaging system disposed downstream of the second diffuser.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/THONG Q NGUYEN/Primary Examiner, Art Unit 2872